Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  Referring to claim 12, claim 12 recites an IoT platform server comprising a plurality of units without reciting any physical structure, which directs the claim to software per se. 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-7, 15-18 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 4-7, 15-18, the claims recite the limitation "whose", which renders the claim vague and indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawcliffe et al. US Patent Application Publication Number 2017/0006006, hereinafter Rawcliffe.
Referring to claim 1, Rawcliffe teaches a method of providing an Internet of Things (IoT) platform service (abstract, page 1 [0004][0005], page 1 [0024], services provided among Internet of Things devices), the method comprising: 
registering at least one device descriptor (information about the device) for common features of a plurality of devices (devices 130)(page 8 [0079][0080], page 9 [0083] registering devices with information about the devices); 
receiving a connection request from at least one IoT device (page 11 [0102], figure 7, request to connect); 
generating at least one shadow device corresponding to the at least one IoT device (page 5 [0056], device shadow 114 maintains state information for each connected device 130); 
receiving data from the at least one IoT device; and updating a state of the at least one shadow device based on data received from the at least one IoT device (abstract, page 5 [0056], page 16 [0145], page 18 [0163], device shadow receives actual state information and updates from the connected device to keep consistency).
Referring to claim 2, Rawcliffe teaches the method of claim 1, wherein the at least one device descriptor comprises all or some of: information on sensors common to the plurality of devices; information on controllable modules common to the plurality of devices; and information on semantics, format, periodicity, and transmission cycle of common data transmitted by the plurality of devices (page 8 [0080], device information, page 6 [0063] sensor).
Referring to claim 3, Rawcliffe teaches the method of claim 1, further comprising: determining a validity of the data received from the at least one IoT device based on the at least one device descriptor between the receiving of the data and the updating of the state of the at least one shadow device (page 15 [0142], data received require validation).
Referring to claim 4, Rawcliffe teaches the method of claim 3, wherein the determining of the validity comprises: determining that data have an error when the data whose transmission cycle is defined in the at least one device descriptor are not transmitted at every transmission cycle (page 4 [0049], page 12 [0112], identify error).
Referring to claim 5, Rawcliffe teaches the method of claim 3, wherein the determining of the validity comprises: determining that data have an error when the data whose 
Referring to claim 6, Rawcliffe teaches the method of claim 3, wherein the determining of the validity comprises: determining that data have an error when the data whose format is defined in the at least one device descriptor are transmitted in a format different from a defined format (page 15 [0139], use rules to identify an appropriate format).
Referring to claim 7, Rawcliffe teaches the method of claim 3, wherein the determining of the validity comprises: determining that data have an error when the data whose variable range is defined in the at least one device descriptor fluctuate beyond a defined variable range (page 4 [0049], page 21 [0181], problematic condition when data falls outside of desired range).
Referring to claim 8, Rawcliffe teaches the method of claim 1, further comprising: registering the at least one IoT device; and setting a device descriptor of the at least one IoT device as one of the at least one device descriptor (page 8 [0079][0080], device registration).
Referring to claim 9, Rawcliffe teaches the method of claim 1, further comprising: linking the at least one device descriptor to a predefined rule or a rule engine which defines the predefined rule (page 14 [0132], a rule is applied for the registered device to communicate with the environment).
Referring to claim 10, Rawcliffe teaches the method of claim 9, wherein the predefined rule is configured to be related to one or more sensors defined in the at least one device descriptor (page 14 [0132], a rule is applied for the registered device to communicate with the environment; page 6 [0063], device could be a sensor).
Referring to claim 11, Rawcliffe teaches the method of claim 9, further comprising: interpreting the data received from the at least one IoT device based on a corresponding device descriptor, which is one of the at least one device descriptor and processing the data by the predefined rule (page 14 [0132], requests are processed according to a rule associated with the device).
Referring to claims 12-20, the claims encompass the same scope of the invention as that of the claims 1-11.   Therefore, claims 12-20 are rejected on the same ground as the claims 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
February 27, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447